Citation Nr: 0031753	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

Entitlement to service connection for tumors and dental 
caries secondary to exposure to ionizing radiation.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and January 1999 rating 
decisions by the RO.  In May 2000, the veteran testified at a 
hearing before a member of the Board.  


REMAND

The veteran claims that he suffers from tumors and dental 
caries as a result of exposure to ionizing radiation while a 
participant of Operation Green Run test when he was stationed 
at the Hanford Yakima Military Reservation during service.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  First, there are diseases 
that are presumptively service connected under 38 U.S.C.A. 
§ 1112(c) (West 1991) and 38 C.F.R. § 3.309 (2000).  Second, 
direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task "which 
includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994). And third, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.

A review of the record reflects that correspondence from a 
private dentist, which was received in June 1998, includes an 
opinion that the veteran's dental caries are due to radiation 
exposure.  The dentist also attached medical literature, 
indicating that radiation caries are a rampant form of dental 
decay that may occur in individuals who received a course of 
radiation therapy that included exposure to the salivary 
glands.  Consequently, the veteran is entitled to the 
procedural advantages set forth in 38 C.F.R. § 3.311 (2000) 
because evidence has been presented that the claimed dental 
condition may be considered a radiogenic disease.  Under the 
relevant sections of 38 C.F.R. § 3.311, when a radiogenic 
disease manifests itself subsequent to service and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, a dose assessment as to the 
size and nature of the radiation must be made. 

In this regard, the Board finds that the duty to assist under 
38 C.F.R. § 3.311 has not been fulfilled, and that a remand 
for further development is therefore required.  38 C.F.R. 
§ 19.9 (2000).  The RO should obtain a complete set of the 
veteran's service personnel records from the service 
department, and exhaust the available avenues for the 
procurement of radiation dosimetry data, including the 
preparation by the Defense Nuclear Agency (DNA) of a dosage 
estimate for the veteran pursuant to 38 C.F.R. 
§ 3.311(a)(2)(i).  (DNA was subsequently merged into the 
Defense Threat Reduction Agency).  The RO, after arranging to 
have the veteran examined for the purpose of ascertaining the 
current status of his skin and dental disabilities and to 
satisfy VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims (see Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)), should undertake the development set forth in 
38 C.F.R. § 3.311.

There are additional reasons for remand, including the need 
to obtain additional treatment records.  In a written 
statement of October 1998 and when he testified before a 
member of the Board in May 2000, the veteran indicated that 
he had received treatment at the VA Medical Center (VAMC) in 
East Orange, New Jersey in 1963 and 1964.  A review of the 
record reveals that records from the VAMC in East Orange, New 
Jersey from 1963 and 1964 have neither been requested nor 
associated with the claims file; yet, such records may be 
pertinent to the veteran's claims.  (VA adjudicators are 
charged with constructive notice of documents generated by VA 
whether in the claims file or not.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).)  In this regard, the Board notes that, 
because of the need to ensure that all potentially relevant 
VA records are made a part of the claims file, a remand is 
required.  See Bell, supra.

In a written statement of June 1995, the veteran also 
indicated that he has received treatment from 1975 to 1986 
from Dr. Thompson.  He also noted that the following doctors 
had treated him from 1952 to 1971, although he indicated that 
none of them knew he had been exposed to the Green Run 
experiment:  Drs. Gettlilson, Howard, and York.  
Nevertheless, these records have neither been requested nor 
associated with the claims file; yet, such records may be 
pertinent to the veteran's claims.  

To ensure that VA has met its duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the remanded matters.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should obtain the veteran's 
service personnel records and obtain more 
clarification from the service department 
regarding exactly which units the veteran 
served with and where his units were 
located.  The RO should determine if the 
veteran participated in radiation-risk 
activities or was otherwise exposed to 
ionizing radiation as part of his 
military duties.  The RO should obtain as 
much information as possible about the 
veteran's exposure to ionizing radiation 
during service, by contacting the Defense 
Threat Reduction Agency and obtaining 
copies of any pertinent DD Form(s) 1141 
(Record of Occupational Exposure to 
Ionizing Radiation).  Any additional 
development indicated should be 
undertaken, and the information received 
should be associated with the veteran's 
claims file.  

3.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
his skin and teeth that has not already 
been made part of the record.  The RO 
should also obtain VA treatment records 
from the VAMC in East Orange, New Jersey 
from 1963 and 1964 (see October 1998 
written statement and May 2000 hearing); 
Dr. Thompson from 1975 to 1986 (see 
June 1995 written statement); and Drs. 
Gettlilson, Howard, and York from 1952 to 
1971 (see June 1995 written statement), 
if any, and ensure that all pertinent 
records of VA treatment have been 
procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If any records 
sought by the RO are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  Then, the RO should refer the case to 
the VA Under Secretary for Benefits for 
further review and development in 
accordance with the provisions of 
38 C.F.R. § 3.311.

5.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA 
examination, by a dermatologist, to 
determine if he currently has tumors due 
to exposure to ionizing radiation in 
service.  All indicated tests and studies 
should be performed.  The claims folder 
should be made available to and be 
reviewed by the examining physician prior 
to the examination so that the veteran's 
entire history, including service medical 
records, may be reviewed.  If any 
disability is found to be related to 
exposure to ionizing radiation during 
service, the examiner should provide an 
opinion reconciling such a conclusion 
with the opinion from the August 1999 VA 
examiner who noted that the veteran's 
lipomas were not associated with 
radiation exposure.  The examiner should 
point to specific findings and medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  The rationale for the 
examiner's opinions should be set forth 
in detail.  

6.  The RO should also schedule the 
veteran for a VA dental examination to 
determine if he currently has a dental 
disability due to exposure to ionizing 
radiation in service.  All indicated 
tests and studies should be performed.  
The claims folder should be made 
available to and be reviewed by the 
examining physician prior to the 
examination so that the veteran's entire 
history, including service medical 
records, may be reviewed.  If any dental 
disability is not found to be related to 
exposure to ionizing radiation during 
service, the examiner should provide an 
opinion reconciling such a conclusion 
with the opinion from the private 
dentist, received in June 1998.  The 
examiner should point to specific 
findings and medical authority to explain 
why his or her opinion differs from the 
opinion(s) already of record.  The 
examination report should include 
complete rationale for all opinions 
expressed.

7.  The RO should ensure that all 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for further 
action.

8.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claims.  If any benefit 
sought is denied, a SSOC should be 
issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

